Order of the City Court of Yonkers denying plaintiff’s motion for summary judgment reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Defendant made no proof, by affidavit or otherwise, showing that it had a defense to this action, and summary judgment should, therefore, have been granted. (Rules Civ. Prae. rule 113; O’Meara Co. v. National Park Bank, 239 N. Y. 386, 396.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.